Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 1 of 40 PageID: 64




                        EXHIBIT A




12031073-1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 2 of 40 PageID: 65




 SZAFERMAN LAKIND BLUMS IEIN & BLADER,P.C.
 101 Grovers Mill Road, Suite 200
 Lawrence Township, NJ 08648
(609)275-0400
 By: Robert E. Lytle(NJ ID No. 046331990)

 SIMON GREENSTONE PANATIER,P.C.
 750 Third Avenue, Suite 976
 New York,New York 10017
(212) 572-0774
 By:    Joseph Mandia(NJ ID No. 016652008)
        Leah Kagan(NJ ID No. 013602009)

 Attorneys for Plaintiffs

  WILLIAM ANDERTON and MARGIE                         SUPERIOR COURT OF NEW JERSEY
  ANDERTON,                                           LAW DIVISION-MIDDLESEX COUNTY

    Plaintiffs,                                       DOCKET NO.
                  v.                                            MIDLm05866°1 8
                                                      CIVIL ACTION
                                                      ASBESTOS LITIGATION
  3M COMPANY a/k/a MINNESOTA MINING &
  MANUFACTURING COMPANY;
                                               ORIGINAL COMPLAINT AND
  BRENNTAG NORTH AMERICA,INC.(sued             DEMAND FOR TRIAL BY JURY
  individually and as successor-in-interest to
  MINERAL PIGMENT SOLUTIONS,INC. and as
  successor-in-interest to WHITTAKER CLARK &
  DANIELS,INC.);

  BRENNTAG SPECIALTIES,INC. f/k/a
  MINERAL PIGMENT SOLUTIONS,INC.(sued
  individually and as successor-in-interest to
  WHITTAKER CLARK & DANIELS,INC.);

  CHEVRON PHILLIPS CHEMICAL
  COMPANY LP d/b/a DRILLING SPECIALTIES
  COMPANY;

   COLGATE-PALMOLIVE COMPANY (sued
   individually and as successor-in-interest to THE
   MENNEN COMPANY);
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 3 of 40 PageID: 66




 CONOCOPHILLIPS COMPANY (sued as
 successor-by-merger to PHILLIPS PETROLEUM
 COMPANY);

 CONOPCO,INC. d/b/a UNILEVER HOME &
 PERSONAL CARE USA (sued individually and
                                          EN,
 as successor-in-interest to ELIZABETH ARD
 INC.);

  CYPRUS AMAX MINERALS COMPANY
 (sued individually, doing business as, and as
  successor to AMERICAN TALC COMPANY,
  METROPOLITAN TALC CO.INC. and
                                                 C
  CHARLES MATHTEU INC. and SIKRRA TAL
  COMPANY and UNITED TALC           COM  PAN  Y);

                                            ally
  ELI LILLY AND COMPANY(sued individu
  and as successor-in-interest to ELIZABETH
  ARDEN,INC.);

  LVIERYS TALC AMERICA,INC.(sued
  individually and as successor-in-interest to
                                                est
  LUZENAC AMERICA,INC. successor-in-inter
  to CYPRUS INDUSTRIAL MINERALS
                                               .
  COMPANY and WINDSOR MINERALS,INC
  and METROPOLITAN TALC CO.INC.             );

   JOHNSON & JOHNSON;
                                    ,a
   JOHNSON & JOHNSON CONSUMER INC.
   subsidiary of JOHNSON & JOHNSON;

   THE LINCOLN ELECTRIC COMPANY;

   MONTELLO,INC.;

   PFIZER INC.;

   PHILLIPS 66 COMPANY;

   REVLON CONSUMER PRODUCTS
   CORPORATION;

    REVLON,INC.;

                                                -2-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 4 of 40 PageID: 67



 UNILEVER HOME & PERSONAL CARE
 USA (sued individually and as successor-in-
 interest to ELIZABETH ARDEN,INC.);

 UNILEVER UNITED STATES,INC.(sued
 individually and as successor-in-interest to
 CHESEBROUGH MANUFACTURING
 COMPANY a/k/a CHESEBROUGH-PONDS);

 UNION CARBIDE CORPORATION;

  WHITTAKER CLARK & DANIELS,INC.;

  JOHN DOE CORPORATIONS 1-50
 (fictitious),

    Defendants.
                                                        ts,   upon information and belief allege as
        Plaintiffs, by way of Complaint against Defendan

 follows:

                                  PARTIES — PLAINTIFFS

                                                    GIE ANDERTON, reside at 160
         1.    Plaintiffs, WILLIAM ANDERTON and MAR

 Lazy Acres Road, Malvern, Arkansas 72104.
                                                      tiff WILLIAM ANDERTON was
         2.    From approximately 1956 to 1959, Plain
                                                                                 from
                                           use of Johnson's Baby Powder, and
  exposed to asbestos through his personal
                                                                                 From
                                           personal use of Mennen talcum powder.
  approximately 1960 to 1981 through his
                                                                                            stos
                                                LIAM ANDERTON was exposed to asbe
  approximately 1960 to 2018, Plaintiff WIL
                                                                                                e
                                              ERTON's, regular and frequent use of Whit
  through his wife, Plaintiff MARGTF, AND
                                                                                          use of
                                                 M ANDERTON's regular and frequent
  Shoulders talcum powder. Plaintiff WILLIA
                                                                                           use of
                                               powder, and his wife's regular and frequent
  Johnson's Baby Powder and Mennen talcum
                                                                                             tiff
         Shoulder s talc um powd er gene rate d asbestos-containing dust and exposed Plain
   White
                                                 fibers.
   WILLIAM ANDERTON to respirable asbestos


                                                -3-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 5 of 40 PageID: 68


                                                             ERTON was exposed to asbestos while
       In approximately 1960, Plaintiff WILLIAM AND
                                                     g in Sheridan, Arkansas. During this time
employed as a welder's helper for Ewing Weldin
                                                 Lincoln Welding Rods.
period, he worked around asbestos-containing
                                                                                                      e
                                                        ANDERTON was exposed to asbestos whil
        In approximately 1965, Plaintiff WILLIAM
                                                                                                  duties
                                                   in Magnet Cove, Arkansas. Plaintiffs job
employed as a laborer at Baroid Company
                                                                                              additives,
                                                   pound bags with powdered drilling mud
included, but were not limited to, filling 50
                                                                                                  s from
                                                   of raw materials for the mud drilling additive
and unloading 50 pound and 100 pound bags
                                                                                                  nd the
                                                     this time period, he worked with and arou
rail cars and placing them on pallets. During
                                                                                                      not
            comp anie s' asbe stos , and/ or asbe stos-con taining products, which includes, but is
following
                                                                                                     vron
         to:  Flos al Dril ling Mud   , Mont ello   Dril ling Mild, Visbestos Drilling Mud, Che
 limited
                                                                                                    pany
                                                      Specialties Company, ConocoPhillips Com
 Phillips Chemical Company LP d/b/a Drilling
                                                                                        y, Union
 sued as  succ esso r-by-mer ger to Phillips Petroleum Company), Phillips 66 Compan
(
                                                                                       , Inc., and
                                               to asbestos fibers supplied by Montello
Carbide Corporation. He was also exposed
                                                                                       Mining &
                                             made by 3M Company a/k/a Minnesota
 used defective masks and/or respirators
                                                  his asbestos exposure.
 Manufacturing Company that also resulted in
                                                                                     M
                                           the above exposures, Plaintiff WILLIA
      As a direct and proximate result of
                                                                             from other
                                       has suffered, and continues to suffer
  ANDERTON contracted mesothelioma and
                                              lica tions.
  various diverse injuries and attendant comp
                                                                selves.
          3.     Plaintiffs bring this action on behalf ofthem

          4.      Plaintiffs claim damages as a result of:

                   x    loss of consortium (per quod)

                   x    loss of services

                    x   economic loss



                                                      -4-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 6 of 40 PageID: 69


                x    pain and suffering
                                                                                 to all the persons set
       5.      Reference herein to "Plaintiff' and "Plaintiffs" are references

forth above as is syntactically and contextually correct.

                                   PARTIES - DEFENDANTS
                                                                            under the laws of New
        1.     The aforementioned Defendants are corporations organized
                                                                    were and are doing business in
 Jersey and/or various states ofthe United States of America that
                                                                                      ned,
 the State of New Jersey.          The aforementioned Defendants mined, milled, desig

                                                                   tos-containing products, and/or
 manufactured, sold, supplied, purchased, and/or marketed asbes
                                                              and/or asbestos-containing products,
 equipment requiring and/or calling for the use of asbestos
                                                             unfinished asbestos-containing talcum
 and/or asbestos-containing talc and/or other finished and
                                                             and grades to which Plaintiff
 powder products, and/or raw asbestos fiber of various kinds

 WILLIAM ANDERTON was exposed.

                              NON-RESPIRATOR DEFENDANTS
                                                       (sued individually and as
         2.     Defendants BRENNTAG NORTH AMERICA,INC.
                                                               S,INC. and as successor-in-interest
  successor-in-interest to MINERAL PIGMENT SOLUTION
                                             NNTAG SPECIALTIES, INC. f/k/a
  to WHITTAKER CLARK & DANIELS, INC.), BRE
                                                   ly and as successor-in-interest to
  MINERAL PIGMENT SOLUTIONS, INC. (sued individual
                                            VRON PHILLIPS CHEMICAL
  WHITTAKER CLARK & DANIELS, INC.), CHE
                                            PANY, COLGATE-PALMOLIVE
  COMPANY LP d/b/a DRILLING SPECIALTIES COM
                                                     erest to THE MENNEN COMPANY),
  COMPANY (sued individually and as successor-in-int
                                                    by-merger to PHILLIPS PETROLEUM
  CONOCOPHILLIPS COMPANY (sued as successor-
                                                               E & PERSONAL CARE USA (sued
  COMPANY), CONOPCO,INC. d/b/a UNILEVER HOM
                                                        H ARDEN, INC.), CYPRUS AMAX
  individually and as successor-in-interest to ELIZABET



                                                  -5-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 7 of 40 PageID: 70


                                           business as, and as successor to
MINERALS COMPANY (sued individually, doing

AMERICAN TALC COMPANY, METROPOLITAN
                                    TALC CO.                               INC.   and CHARLES

                                              UNITED TALC COMPANY), ELI
 MATHIEU INC. and STF,RRA TALC COMPANY and
                                             successor-in-interest to ELIZABETH
 LILLY AND COMPANY (sued individually and as
                                               individually and as successor-in-
 ARDEN, INC.), IMERYS TALC AMERICA, INC. (sued
                                              in-interest to CYPRUS INDUSTRIAL
 interest to LUZENAC AMERICA, INC. successor-
                                                , INC. and METROPOLITAN TALC
 MINERALS COMPANY and WINDSOR MINERALS
                                      N & JOHNSON CONSUMER INC., a
 CO. INC.), JOHNSON & JOHNSON, JOHNSO
                                          COLN ELECTRIC COMPANY,
 subsidiary of JOHNSON & JOHNSON, THE LIN
                                                           COMPANY, REVLON CONSUMER
 MONTELLO,INC., PFIZER INC., PHILLIPS 66
                                                   UNILEVER HOME & PERSONAL
 PRODUCTS CORPORATION, REVLON, INC.,
                                                       est to ELIZABETH ARDEN, INC.),
 CARE USA (sued individually and as successor-in-inter
                                          idually and as successor-in-interest to
 UNILEVER UNITED STATES, INC. (sued indiv
                                          Y a/k/a CHESEBROUGH-PONDS),
 CHESEBROUGH MANUFACTURING COMPAN
                                                      TTAKER CLARK & DANIELS, INC.
 UNION CARBIDE CORPORATION, and WHI
                                                        rs of asbestos-containing products, and/or
 were designers, manufacturers, suppliers or distributo
                                                    asbestos and/or asbestos-cont  aining products,
  equipment requiring and/or calling for the use of
                                                          and unfinished asbestos-containing talcum
  and/or asbestos-containing talc and/or other finished
                                                      us kinds and grades to which Plaintiff
  powder products, and/or raw asbestos fiber of vario

  WILLIAM ANDERTON was exposed and utilized.




                                                -6-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 8 of 40 PageID: 71




                                    RESPIRATOR DEFENDANTS
                                                                  ANY a/k/a MINNESOTA MINING &
        3.      At all relevant times, Defendant 3M COMP
                                                                                               supplied,
                                                  , marketed, manufactured, distributed,
 MANUFACTURING COMPANY designed

                     epre sent atio ns rega rding its defe ctiv e masks and/or respirators, and/or other
 sold, and made misr
                                                                                              ch caused
                                               Plaintiff WILLIAM ANDERTON, and whi
 breathing equipment, which were used by

 Plaintiff to be exposed to asbestos.
                                         FICTITIOUS PARTIES
                                                                                                          es of
                     Def end ant s,  JO  HN  DO   E    CO  RP  ORATIONS 1-50, are the fictitious nam
           4.
                                                                                                     es are not
               ons, part ners hips , or othe r  busi  ness  entities or organizations whose identiti
 corporati
                                                                                                the conduct or
       entl  y  kno wn,  and   who   are the  alte r ego s of or are otherwise responsible for
 pres
                                                                                                   , marketed,
     bili ty   of  thos e  who    min  ed,  mill ed,   manufactured, sold, supplied, purchased
 lia
                                                                                                g or calling for
                                                       ing products, and/or equipment requirin
 installed and/or removed asbestos-contain
                                                                                                     talc and/or
                                                          ing products, and/or asbestos-containing
 the use of asbestos and/or asbestos-contain
                                                                                                  raw asbestos
                                                        taining talcum powder products, and/or
  other finished and unfinished asbestos-con
                                                                                                   and/or other
                                                        or defective masks and/or respirators,
  fiber of various kinds and grades, and/
                                                                                                    ized.
                                                          LIAM ANDERTON was exposed or util
  breathing equipment to which Plaintiff WIL
                                                                                                              tor
                                                                      uding but not limited to Non-Respira
             5.       The aforementioned Defendants, incl
                                                                                                              ain
                         Resp irat  or Def end ant  , con duc t business in the State of New Jersey, and cert
  Defendants, and
                                                          l offices in the State of New Jersey.
   Defendants reside or maintain their principa
                                         FIRST COUNT
                                                            )
                                 (NON-RESPIRATOR DEFENDANTS
                                                                  as    set forth above and repeat them
           1.      Plaintiffs reiterate the facts and contentions
    herein.


                                                        -7-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 9 of 40 PageID: 72


                                                                 through their respective officers,
       2.        Defendants, at all times material hereto, acted
                                              within the scope of their authority and
employees and agents, who in turn were acting
                                                           ts.
employment in furtherance ofthe business of Defendan
                                                                    in the mining, miffing, designing,
       3.        Defendants were engaged, directly or indirectly,
                                                           converting, selling, merchandising,
 manufacturing, producing, processing, compounding,
                                                    products, and/or asbestos-containing talc
 supplying, or distributing of asbestos-containing
                                                        ng products, and/or equipment requiring
 and/or other finished and unfinished asbestos-containi
                                                          containing products, and/or asbestos-
 or calling for the use of asbestos and/or asbestos-
                                                    nished asbestos-containing talcum powder
 containing talc and/or other finished and unfi
                                                          grades (hereinafter collectively referred
 products, and/or raw asbestos fiber of various kinds and

 to as "Defendants' Products").
                                                                    ts' Products to be sold to or
        4.     Defendants, directly or indirectly, caused Defendan
                                                 his wife in their personal residences, and during
 used by Plaintiff WILLIAM ANDERTON and
                                                          er.
 Plaintiff's occupations as a welder's helper and labor
                                                              personal use, through his wife's
         5.    Plaintiff WILLIAM ANDERTON, during his
                                               welder's helper and laborer, was exposed to and
 personal use, and during his occupations as a
                                            Plaintiff WILLIAM ANDERTON inhaled or
 came in contact with Defendants' Products.
                                                           Defendants' Products.
 ingested the asbestos dust and fibers emanating from
                                                                       LIAM ANDERTON's inhalation
         6.        As a direct and proximate result of Plaintiff WIL
                                                  Defendants' Products Plaintiff WILLIAM
  and ingestion of dust particles and fibers from
                                                          personal injuries.
  ANDERTON developed permanent and disabling
                                                                          gned, manufactured, produced,
            7.     During the time that Defendants mined, milled, desi
                                                           ised, distributed, and supplied Defendants'
  processed, compounded, converted, sold, merchand



                                                    -8-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 10 of 40 PageID: 73


                                                             care should have known, that
 Products, Defendants knew, or in the exercise of reasonable
                                                                    otherwise highly          harmful
 Defendants' Products were defective, ultrahazardous, dangerous and

 to Plaintiff WILLIAM ANDERTON.
                                                                            d have known, that
        8.     Defendants knew, or in the exercise of reasonable care shoul
                                                                     fibers to be released into the air
 the use of Defendants' Products would cause asbestos dust and
                                                               the lungs, respiratory systems,
 and would create dangerous and unreasonable risk of injury to
                                                              dants' Products and to others
 larynx, stomach and other bodily organs to of users of Defen

  breathing that air and coming into contact with that dust.
                                                                 e and             extent of the injury
        9.     Plaintiff WILLIAM ANDERTON did not know the natur
                                                               dants' Products, or from the inhalation
 that would result from contact with and exposure to Defen

 or ingestion ofthe asbestos dust and fibers.
                                                                                d have known, that
         10.       Defendants knew, or in the exercise of reasonable care shoul
                                                               ct with and be exposed to Defendants'
 Plaintiff WILLIAM ANDERTON would come into conta
                                                       fibers as a result of the ordinary and
 Products and would inhale or ingest asbestos dust and
                                                                     ANDERTON and his wife.
 foreseeable use of Defendants' Products by Plaintiff WILLIAM
                                                                           ently, recklessly and
         11.       Despite the facts as set forth above, Defendants neglig

  intentionally:
                                                                     processed, compounded,
        (a)         mined, milled, designed, manufactured, produced,
                                                       or otherwise placed in the stream of
  converted, sold, supplied, merchandised, distributed
                                                         , or in the exercise of reasonable care
  commerce Defendants' Products which Defendants knew
                                                      hazardous and otherwise unreasonably
  should have known, were defective, dangerous, ultra

  harmful to Plaintiff WILLIAM ANDERTON;




                                                   -9-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 11 of 40 PageID: 74


                                                                    reasonable care to warn Plaintiff
       (b)     failed to take reasonable precautions or exercise
                                                                                        h
                                              ly of the risks, dangers and harm to whic
WILLIAM ANDERTON and his wife adequate
                                                act with, use and handling of Defendants'
Plaintiff would be exposed by exposure to, cont
                                                           dust and fibers resulting from the ordinary
Products, or by inhalation or ingestion ofthe asbestos

 and foreseeable use of Defendants' Products;
                                                                safe and sufficient safeguards,
       (c)     failed to provide information or reasonably
                                                                                               M
                                                    es necessary to protect Plaintiff WILLIA
 wearing apparel, proper equipment and applianc
                                                                                               g,
                                                disabled, killed or otherwise harmed by usin
 ANDERTON from being injured, poisoned,
                                                    sed to Defendants' Products, or by inhalation
 handling, coming into contact with and being expo
                                                        from the ordinary and foreseeable use of
 or ingestion of the asbestos dust and fibers resulting

 Defendants' Products;
                                                                   a manner that would assure that
        (d)      failed to package Defendants' Products in
                                                           e into contact with or be exposed to the
 Plaintiff WILLIAM ANDERTON would not com
                                                                                                      ;
     stos  dust and fiber s resul ting from the ordi nary and foreseeable use of Defendants' Products
 asbe
                                                                    ON and his wife of the necessity to
        (e)      failed to advise Plaintiff WILLIAM ANDERT
                                                                                                   into
                                                    method and plan of using, handling, coming
  adopt and enforce a safe, sufficient and proper
                                                                                                   or
                                                     Products so that Plaintiff would not inhale
  contact with and being exposed to Defendants'
                                                                                                  ts'
                                                     the ordinary and foreseeable use of Defendan
  ingest the asbestos dust and fibers resulting from

  Products;
                                                             tific information, studies,     tests, data
         (f)     ignored and/or suppressed medical and scien
                                                                                                ities
                                                   ng the course of their normal business activ
  and literature which Defendants acquired duri
                                                                                                 and
                                                  s, cancer, mesothelioma, respiratory disorders
  concerning the risk of asbestosis, scarred lung




                                                    -10-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 12 of 40 PageID: 75


                                                           tiff WILLIAM ANDERTON, and other
other illnesses and diseases to individuals such as Plain
                                                     ndan   ts' Products;
persons similarly situated, who were exposed to Defe
                                                                  studies, tests, data and literature
       (g)    disregarded medical and scientific information,
                                                    lation or ingestion of asbestos dust and fibers,
concerning the causal relationship between the inha
                                                     red lungs, cancer,       respiratory disorders and
 and such diseases as asbestosis, mesothelioma, scar

 other illnesses and diseases;
                                                                   LIAM ANDERTON and other
       (h)     exposed and continued to expose Plaintiff WIL
                                                 loping asbestosis, mesothelioma, scarred lungs,
 persons similarly situated to the risk of deve
                                                                                                le
                                                    ndants knew, or in the exercise of reasonab
 cancer and other illnesses, all of which risks Defe
                                                      sure to asbestos dust and fibers;
 care should have known, were consequences of expo
                                                                     use of asbestos;
        (i)      failed to seek substitute materials in lieu ofthe
                                                                 ON who Defendants knew, or in
        (i)     failed to advise Plaintiff WILLIAM ANDERT
                                                    wn, had been exposed to, inhaled or ingested
 the exercise of reasonable care should have kno
                                                                                                  ;
                                                      and foreseeable use of Defendants' Products
 asbestos dust and fibers resulting from the ordinary
                                                                                                   on
                                                    sure to Defendants' Products a id the inhalati
  to cease further uncontrolled or unprotected expo
                                                                                            s; to be
                                                 all other kinds of smoke, dusts and fume
  or ingestion of asbestos dust and fibers and
                                                                                               all
                                               determine the nature and extent of any and
  examined by competent medical doctors to
                                                                                              cal
                                                asbestos dust and fibers; and to receive medi
  diseases caused by inhalation or ingestion of

  care and treatment for such diseases.
                                                                 lessly and with intentional disregard
          12.     Defendants otherwise acted negligently, reck
                                                                                                g,
                                                     ERTON in the mining, milling, designin
  for the welfare of Plaintiff WILLIAM AND
                                                                                            ising,
                                              compounding, converting, selling, merchand
  manufacturing, producing, processing,
                                                   the stream of commerce Defendants' Products.
  supplying, distributing, or otherwise placing in


                                                   -11-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 13 of 40 PageID: 76


                                                                      sions of Defendants, Plaintiff
        13.      As a direct and proximate result of the acts and omis
                                                     e in contact with Defendants' Products and
WILLIAM ANDERTON was exposed to and cam
                                                   ting from the ordinary and foreseeable use of
inhaled or ingested asbestos dust and fibers resul
                                             ERTON developed mesothelioma as a direct
 Defendants' Products. Plaintiff WILLIAM AND
                                           Defendants' Products. Plaintiff WILLIAM
 and proximate result of said exposure to
                                                 re pain and suffering and mental anguish, has
 ANDERTON has and continues to endure seve
                                                        cal care and treatment related thereto, has
 been required to expend great sums of money for medi
                                                    and employment and has been deprived of his
 been prevented from pursuing his normal activities
                                                       WILLIAM ANDERTON has suffered lost
 ordinary pursuits and enjoyments of life. Plaintiff
                                                 all to Plaintiffs' WILLIAM ANDERTON's and
 wages and earnings and severe pecuniary loss,

 MARGIE, ANDERTON's loss.
                                                    nst Defendants jointly, sever         ally, or in
         WHEREFORE, Plaintiffs demand judgment agai
                                                 tive damages, pre- and post-judgment interest,
 the alternative, for compensatory damages, puni

  and costs of suit as provided by law.
                                     SECOND COUNT
                              (NON-RESPIRATOR DEFENDANTS)


                                                                    set forth above, and repeat them
            1.    Plaintiffs reiterate the facts and contentions as

  herein.
                                                             that Defendants' Products, which
            2. Defendants expressly or impliedly warranted
                                                  uced, compounded, converted, processed, sold,
  they mined, milled, designed, manufactured, prod
                                                   e placed in the stream of commerce were
  supplied, merchandised, distributed or otherwis
                                                      their intended purposes.
  merchantable, reasonably fit for use and safe for




                                                   -12-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 14 of 40 PageID: 77


                                                          Defendants' Products were defective,
        3.    Defendants breached said warranties in that
                                                                                         nded,
                                              merchantable and not safe for their inte
ultrahazardous, dangerous, unfit for use, not

ordinary and foreseeable use and purpose.
                                                               ts' breach of warranties, Plaintiff
        4.     As a direct and proximate result of Defendan
                                                                                          ndants'
                                               asbestos and came in contact with Defe
 WILLIAM ANDERTON was exposed to
                                                                                         nary and
                                               dust and fibers resulting from the ordi
 Products and inhaled or ingested asbestos
                                                                                               the
                                                  ntiff WILLIAM ANDERTON has suffered
 foreseeable use of Defendants' Products. Plai
                                                                                        as alleged
                                                 pain and suffering and mental anguish,
 injuries, expenses and losses, including severe

 in prior counts ofthis Complaint.
                                                                                                  or in
                                                     nt against Defendants, jointly, severally,
          WHEREFORE, Plaintiffs demand judgme
                                                                                                  ,
                  for comp ensa tory damage s, puni tive damages, pre- and post-judgment interest
 the alternative,

  and costs of suit as provided by law.


                                      THIRD COUNT
                              (NON-RESPIRATOR DEFENDANTS)


                                                              ons as set forth above, and repeat them
            1.    Plaintiffs reiterate the facts and contenti

  herein.
                                                                                                 ed to
                Defe ndan ts fail ed to disclose and  intentionally and negligently misrepresent
          2.
                                                                                                    of
                LIA  M AND   ERT   ON   and  his wife the health risks created by the ordinary use
  Plaintiff WIL

   Defendants' Products.
                                                      wife relied upon said representations.
             3. Plaintiff WILLIAM ANDERTON and his
                                                                                    ts.
                                        wife's reliance was foreseeable to Defendan
   Plaintiff WILLIAM ANDERTON's and his
                                                         ntiff WILLIAM ANDERTON came in
             4. As a result of Defendants' conduct, Plai
                                                                                     ers from
                                               led or ingested asbestos dust and fib
   contact with Defendants' Products and inha

                                                   -13-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 15 of 40 PageID: 78

                                                                                                       and
               Prod  ucts . Plai ntif f WIL LIA  M  AND  ERT  ON has suffered the injuries, expenses
Defendan   ts'
                                                                                                 ts of this
     es, incl udin g seve re pain  and   sufferin g and mental anguish, as alleged in prior coun
loss

 Complaint.
                                                                                          y, or in
                                                 nt against Defendants, jointly, severall
         WHEREFORE, Plaintiffs demand judgme
                                                                                       t interest,
                                            punitive damages, pre- and post-judgmen
 the alternative, for compensatory damages,

 and costs of suit as provided by law.
                                     FOURTH COUNT
                              (NON-RESPIRATOR DEFENDANTS)


                                                                as set forth above, and repeat them
           1.    Plaintiffs reiterate the facts and contentions

 herein.
                                                                    reason of the following:
           2.     Defendants are strictly liable to Plaintiffs by
                                                                                                      s,
                  Defe ndan ts  wer e enga  ged  in the   business of being miners, millers, designer
       (a)
                                                                                                    ts'
            rers ,  prod ucer s, proc esso rs,  selle rs,  suppliers, and distributors of Defendan
  manufactu

  Products;
                                                        that Plaintiff WIL           LIAM ANDERTON,
         (b)      Defendants knew or had reason to know
                                                                                   consumers of
      wife , and  othe r pers ons simi larl y situated would be ultimate users or
  his
                                               to Defendants' Products;
  Defendants' Products or would be exposed
                                                                              into the stream of
                 Defe ndan ts sold or otherwise placed Defendants' Products
        (c)
                                                                                      WILLIAM
                                                unreasonably dangerous to Plaintiff
  commerce in a defective condition,
                                                 situated;
   ANDERTON and other persons similarly
                                                            f WILLIAM ANDERTON and other
           (d)    Throughout the many years that Plaintif
                                                                                  products reached
                                           to and used Defendants' Products, said
   similarly situated persons were exposed
                                                                                     were sold;
                                               change in the condition in which they
   the users and consumers without substantial


                                                      -14-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 16 of 40 PageID: 79


                                                                   ucts constituted a dangerous
        (e)    The ordinary and foreseeable use of Defendants' Prod

                                                         le risk ofinjury to users and bystanders;
 and ultrahazardous activity and created an unreasonab
                                                            they deviated from the design
       (f)      Defendants' Products were defective in that
                                                            urer, were incapable of being made safe
 specifications and/or standards set forth by the manufact
                                                        to their defective design, and Defendants
 for their ordinary and intended use and purpose due
                                                           give adequate or sufficient warnings or
 failed to give any warnings or instructions, or failed to
                                                             with the use of Defendants' Products.
 instructions about the risks, dangers and harm associated
                                                                   ndants' Products and their
         3.     As a consequence of the defective condition of Defe
                                                          ed or ingested asbestos dust and fibers
 failure to warn, Plaintiff WILLIAM ANDERTON inhal
                                                           cts. Plaintiff WILLIAM ANDERTON
 during ordinary and foreseeable use of Defendants' Produ
                                                       ding severe pain and suffering and mental
 has suffered the injuries, expenses and losses, inclu

  anguish, as alleged in prior counts ofthis Complaint.
                                                      st Defendants, jointly, sever         ally or in
          WHEREFORE, Plaintiffs demand judgment again
                                                      damages, pre- and post-judgment interest,
  the alternative, for compensatory damages, punitive

  and costs of suit as provided by law.

                                        FIFTH COUNT
                                                  , North America,Inc.(sued individually and
 (Product Liability Act Claim Against Brenntag
                                                       ions,Inc. and as successor-in-interest to
  as successor-in-interest to Mineral Pigment Solut
                                                           alties, Inc. f/k/a Mineral Pigment
      Whittaker Clark & Daniels, Inc.), Brenntag Speci
                                                     essor-in-interest to Whittaker Clark &
      Solutions,Inc.(sued individually and as succ
                                                      d individually and as successor-in-interest
  Daniels, Inc.), Colgate-Palmolive Company(sue
                                                        Unilever Home & Personal Care USA
    to The Mennen Company), Conopco,Inc. d/b/a
                                                     to Elizabeth Arden,Inc.), Cyprus Amax
  (sued individually and as successor-in-interest
                                                    business as, and as successor to American
    Minerals Company(sued individually, doing
                                                        Charles Mathieu Inc. and Sierra Talc
     Talc Company,Metropolitan Talc Co.Inc. and
                                                       and Company (sued individually and as
    Company and United Talc Company),Eli Lilly
                                                          Imerys Talc America,Inc.(sued
        successor-in-interest to Elizabeth Arden,Inc.),
                                                      nac America,Inc. successor-in-interest to
   individually and as successor-in-interest to Luze
                                                      sor Minerals,Inc. and Metropolitan Talc
   Cyprus Industrial Minerals Company and Wind
                                                          son Consumer Inc., a subsidiary of
       Co. Inc.), Johnson & Johnson, Johnson & John
                                                            Products Corporation, Revlon,Inc.,
    Johnson & Johnson; Pfizer Inc., Revlon Consumer

                                                  -15-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 17 of 40 PageID: 80


                                                                                         to
                                              individually and as successor-in-interest
  Unilever Home & Personal Care USA(sued                                           esso r-in-
                                                Inc.(sued individually and as succ
 Elizabeth Arden,Inc.), Unilever United States,
                                                 pany a/k/a Chesebrough-Ponds), and
    interest to Chesebrough Manufacturing Com
                             Whittaker Clark & Daniels, Inc.)
                                                               as set forth above, and repeat them
          1.    Plaintiffs reiterate the facts and contentions

herein.
                                                                    on ofthe following:
          2.    Defendants are strictly liable to Plaintiffs by reas
                                                          of being miners, millers, designers,
       (a)     Defendants were engaged in the business
                                                                                      ndants'
                                             rs, suppliers, and distributors of Defe
 manufacturers, producers, processors, selle

 Products;
                                                                Plaintiff WILLIAM ANDERTON
          (b)  Defendants knew or had reason to know that
                                                                                         ndants'
     othe r pers ons simi larl y situ ated wou ld be ultimate users or consumers of Defe
 and
                                                 Products;
 Products or would be exposed to Defendants'
                                                          ndants' Products into the stream of
          (c)  Defendants sold or otherwise placed Defe
                                                                                       LIAM
     mer ce in   a  defe ctiv e cond itio n, unreasonably dangerous to Plaintiff WIL
 com
                                                 ated;
  ANDERTON and other persons similarly situ
                                                            WILLIAM ANDERTON and other
          (d)    Throughout the many years that Plaintiff
                                                                                          reached
                                             and used Defendants' Products, said products
  similarly situated persons were exposed to
                                                                                                sold;
                                                change in the condition in which they were
  the users and consumers without substantial
                                                                 ts' Products constituted a dangerous
          (e)     The ordinary and foreseeable use of Defendan
                                                                                             anders;
                                                unreasonable risk of injury to users and byst
  and ultra-hazardous activity and created an
                                                              that they deviated from the design
          (f)     Defendants' Products were defective in
                                                                                         g made safe
                                                the manufacturer, were incapable of bein
   specifications and/or standards set forth by
                                                                                      Defendants
                                           purpose due to their defective design, and
   for their ordinary and intended use and




                                                    -16-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 18 of 40 PageID: 81


                                                                                                nings or
                                                      failed to give adequate or sufficient war
failed to give any warnings or instructions, or
                                                                                             Products.
                                                     associated with the use of Defendants'
instructions about the risks, dangers and harm
                                                                                                    their
                As  a  con seq  uen ce  of the defe ctiv e condition of Defendants' Products and
        3.

                  Plai ntif f WIL  LIA   M AN  DE  RT  ON   inha led or ingested asbestos dust and fibers
failure to war n,
                                                                                                  RTON
             nary and  fore  seeable use  of Def end ant s' Products. Plaintiff WILLIAM ANDE
 during ordi
                                                                                              and mental
          ered the inju ries , exp ens es and  loss es, including severe pain and suffering
 has suff
                                                   plaint.
 anguish, as alleged in prior counts ofthis Com
                                                                                               or in
                                                     nt against Defendants, jointly, severally
         WHEREFORE, Plaintiffs demand judgme
                                                                                     gment interest,
     alte rnat ive, for compensat ory dam ages, punitive damages, pre- and post-jud
 the

 and costs of suit as provided by law,
                                        SIXTH COUNT
                                                           )
                                (NON-RESPIRATOR DEFENDANTS
                                                                     as set forth above, and repeat them
            1.      Plaintiffs reiterate the facts and contentions

  herein.
                                                                                             the
                                                          h other and with other members of
            2.   Defendants acted in concert with eac
                                                                                   and conscious
       stry through  expr ess agr eem ent , implicit agreement, imitative behavior
  indu

  parallel behavior:
                                                                        from persons who
               to with hold  from users of Defendants' Products, and
       (i)
                                                                               ,information
                                       would be exposed to Defendants' Products
  Defendants knew or should have known
                                              or ingesting asbestos dust and fibers;
  regarding the health risks of breathing
                                                            adequa       te procedures and tests relating to
            (ii)     to eliminate or prevent development of
                                                  fibers and dust; and
   the health hazards of exposure to asbestos
                                                                                                    as
                        assu re that Def end ant s' Prod ucts became widely used in industries such
            (iii)    to
                                                  es.
   personal hygiene and similar such industri

                                                        -17-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 19 of 40 PageID: 82

                                                                                                      of
                                                              e violative of common law standards
        3.        Defendants knew that their activities wer
                                                                                              s and
               thei r with hold ing of info  rmat ion, failure to develop tests and procedure
care and  that
                                                                                   such as Plaintiff
      tio n of wid esp rea d use of Def end ant s' Products would expose persons
promo
                                              risk of bodily injury.
 WILLIAM ANDERTON to unreasonable
                                                                                             each
                                                     ial assistance and encouragement to
        4.     Defendants nevertheless gave substant
                                                                                  members of the
                                         stry and assisted each other and other
 other and to other members of the indu
                                                                              ing to develop tests
                                      regarding the dangers of asbestos; fail
 industry in: withholding information
                                                                                    of injury; and
                                         asbestos would not be subjected to risk
 and procedures to assure that users of
                                                                                          Plaintiff
                 esp rea d use of pro duc ts whi ch Defendants knew would expose
  promoting wid
                                           ble risk of bodily injury.
 WILLIAM ANDERTON to unreasona
                                                                                                    s and
                                                      ce     of the concerted actions of Defendant
         5.       As a direct and proximate consequen
                                                                                             e in
                                          f WILLIAM          ANDERTON was exposed to and cam
  other members of the industry, Plaintif
                                                                                              resulting
                                         inhaled         or ingested asbestos dust and fibers
  contact with Defendants' Products, and
                                                                                            f WILLIAM
               ordi  nary  and   fore seea ble  use   of Defendants' Products. Plaintif
  from   the
                                                                                          severe pain and
          RT  ON   was   cau sed to suff er the inju ries, expenses and losses, including
  ANDE
                                                 in prior counts ofthis Complaint.
   suffering and mental anguish, as alleged
                                                                                               rally, or in
                                                       gment against Defendants, jointly, seve
          WHEREFORE, Plaintiffs demand jud
                                                                                     t-judgement interest,
      alte rnat ive, for com pen sat ory  dam ages, punitive damages, pre- and pos
  the

   and costs of suit as provided by law.
                                            SEVENTH COUNT
                                                                                                        them
                         ntif fs reit erat e the fact s and cont entions as set forth above, and repeat
             1.     Plai

   herein.




                                                      -18-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 20 of 40 PageID: 83

                                                                                                   s,
                                                            wn non-remote producers, designer
        2.   The Defendants constitute all kno
                                                                                                 have
                    lier s, and dist ribu tors of the asb est os-containing products which could
manufacturers, supp
                                   s inju            ries.
caused Plaintiff WILLIAM ANDERTON'
                                                                                                h others,
                Eac h of  the  Def end ant s,  whe  the r acting individually or in concert wit
        3.
                                                                                                     d in
                   of car e owe  d  to  Plai ntif f WIL  LIA  M ANDERTON, or otherwise engage
 violated a dut  y
                                                                                              of at least
               vity against Plai ntiff WIL    LIA   M ANDERTON. The acts and omissions
 culpable acti
                                                                                              losses and
            Def end ant s cau sed Plai ntif f WIL   LIA  M ANDERTON to suffer the injuries,
 one of the
                                              pla    int
 expenses alleged in prior counts of this Com
                                                                                                            be
                                                                 no respect can be blamed should he
         4.      Plaintiff WILLIAM ANDERTON in
                                                                                        ined of herein.
     ble to establis h which  of Def  end ant s' Products caused the injuries compla
 una
                                                                                                        trate
                                                                s should shift to Defendants to demons
         5.      The burden of proof in this matter thu
                                                                                                              f
                              duc  t and    thei r resp ecti ve  pro duc ts could not have caused Plaintif
 that their respective con
                                                                                         uld be held jointly,
                                             and, failing such proof, Defendants sho
  WILLIAM ANDERTON's injuries,
                                                                                           .
                                                ntiff WILLIAM ANDERTON's injuries
  severally, or alternatively liable for Plai
                                                                                                       y, or in
                         E,  Plai ntif fs dem and   jud gme  nt  against Defendants, jointly, severall
          WHEREFOR
                                                                                                           rest,
                        com pen sat  ory   dam age  s, punitive   damages, pre- and post-judgment inte
  the alternative, for

  and costs of suit as provided by law.
                                        EIGHTH COUNT
                                                  N AND CONCEALMENT
                     FRAUD - MISREPRESENTATIO                            &
                                              ANY a/k/a MINNESOTA MINING
                (Respirator Defendant 3M COMP              only)
                               MANUFACTURING COMPANY
                                                                                                           m
                             fs reit erat e the fact s and contenti ons as set forth above, and repeat the
             1.     Plaintif

   herein.




                                                       -19-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 21 of 40 PageID: 84


                                                                      Standards
                         Relevant National Occupational Health
                                                                                                      y
                      ing the rel eva nt time, ther e exis ted occupational safety standards supposedl
        2.        Dur
                                        in or around indu      strial operations.
designed to protect individuals working
                                                                                   COMPANY
              How eve r, the se sta nda rds wer e undermined and/or defeated by 3M
        3.
                                                                                  referred to as
            ES OT A MIN   ING   &  MA   NU  FA CT  URING COMPANY (hereinafter
 a/k/a MINN
                                                                                                 dards, was
             rat or Def end ant ") who    often  part icipated in the development of the stan
 the "Respi
                                                                                                 to promote
                defi cien cies of the sta nda rds in its masks and/or respirators, and in order
 aware   of the
                                                                                           y of its products
         ipm ent , pro vid ed mis inf orm ati on abo ut the effectiveness and applicabilit
  its equ

 in the workplace.
                                                                                                      This
                                                              hed criteria for approving respirators.
         4.       In 1955, the Bureau of Mines publis
                                                                                         osed to respirable
     and ard included test ing met hod  s for respirators to be used by workers exp
  st
                                                                                     es and NIOSH. As set
                                            rd was updated by the Bureau of Min
  silica dust. Over the years, this standa
                                                                                     y evaluated loading by
                                           fully aware that the approval tests onl
  forth, the Respirator Defendant was
                                                                                                           s,
                            ly eva lua te the true effi cien cy of the filter to small sub-micron particle
   mass, did not adequate
                                              fit ofthe respirator.
  the effects of filter degradation, or the
                                                                                                     guidance
                      195 9, nat ion al con cor  dan ce sta nda rds were published to help provide
          5.     In
                                                                                                         irator
                   n and  appl  icat ion of  resp irat ory prot ection. This standard relies on the resp
  for the selectio
                                                                                                    ever, the
                     pro vid e inf orm ati on on  the  usa ge and limitations of its equipment; how
  manufacturer  to
                                                                                                        proper
                    vid ed by  the  Res pir ato r Def end  ant was misleading and inadequate for the
  information  pro
                                            the worker.
   selection, application and protection of
                                                                                                          ral
                                                                  Health Administration established fede
             6.     In 1971, the Occupational Safety and
                                                                                              a vital role in
             ce stan dard s. The  mas ks  and /or  resp irator manufacturer necessarily plays
    workpla
                                                                                          s and contribute to
            per appl icat ion of these sta nda rds , and can undermine their effectivenes
    the pro


                                                        -20-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 22 of 40 PageID: 85

                                                                                                          ain
                                         0.134 requires              the user's employer to perform a cert
over-exposure. Specifically, Section 191
                                        blish a written respiratory              protection program. To do so,
function. First, the employer must esta
                                                                                                        on.
                     es on the  mas ks  and /or resp irator man ufacturer for much of this informati
 the employer reli
                                                                                              fitting, leakage,
                  In  this case , the  Resp  irat or Defendant was aware of approval,
          7.
                                                                                                    loyers and
                 ion or  conc entr atio n usa ge defi cien cies that it did not disclose to the emp
 filter penetrat

 users.
                                                                                                                   ct the
                                                                         ers to conduct dust monitoring to sele
          8.       Section 1910.134 also requires employ
                                                                                                     ted that its masks
       r  mas  ks  and  /or   resp irat ors.  How    eve   r, the Respirator Defendant represen
 prope
                                                                                                  inants they would
     /or  resp irat  ors  wer   e   com ple  tel  y   protective, misrepresented the contam
 and
                                                                                                      never provided a
                                                             er usage limit until the 1980's, and
 protect against and did not provide an upp
                                                                                                 from conducting any
                                                      necessarily discouraged the employer
 particle size limitation. These actions
                                                                                                 ors were used.
                                                        or Defendant's masks and/or respirat
  dust monitoring, provided the Respirat
                                                                                                                     d in
                               ers    are    also    req uir  ed  to  esta blis h safe work practices to be use
           9.        Employ
                                                                                                                   masks
                           sele  cted   resp  irat  ory    prot ecti on, including selecting the appropriate
  conjunction with
                                                                                                                      ator
                                vari  ous  acti  viti  es. Fal se  or unsu bstantiated claims made by the Respir
  and/or respirators      for
                                                                                                               ks and/or
                           fort h  abo  ve,   left  the    emp loy er  unable to select the appropriate mas
  Defendant, as set
                                                                                                            roved masks
                   Sec  tio  n 191  0.1  34  requ   ires   that  employers provide properly fitting app
   respirators.
                                                                                                             ant's masks
                irat  ors   for  wor   k  aro  und    con  tam ina nts. However, the Respirator Defend
   and/or resp
                                                                                                           that its masks
                irat  ors  onl  y cam   e  in  one  -siz  e, and  the Respirator Defendant was aware
   and/or resp
                                                                                                       or Defendant still
            resp irat ors   cou ld   not  fit  eve  ryo  ne.  Despite this knowledge, the Respirat
    and/or
                                                                                                    es and sizes. Relying
          ed  that  its mas   ks  and /or   resp  irat  ors fit, or could be formed to fit, all fac
    claim
                                                                                                      eve it had to fit test
            Resp  irat  or Def  end  ant 's   misr  epre   sentation, an employer would not beli
    on the
                                                                                                      irator Defendant's
         ks  and /or   resp  irat ors  that    fit  eve  ryone. In addition, the fit of the Resp
    mas


                                                             -21-
     2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 23 of 40 PageID: 86


                                                                                               itative fit
                                                  d with suitable, practical or effective qual
masks and/or respirators could not be evaluate
                                                                                           ndant's
                                                effect, as a result of the Respirator Defe
check or fit test or quantitative fit test. In
                                                                                                the
               ions and inac tion s, the employ er was  left unable to comply with this part of
misrepresentat

standard.
                                                              orm of the consequences of exposure.
         10.      The employer was also required to inf
                                                                                           irators fit
      eve r,  the  Resp irat or Defe ndan t's misr epresented that its masks and/or resp
 How
                                                                                         e the masks
     ryo ne  and  coul d be  use d in any  cont aminant level, as long as employees wor
 eve
                                                                                         exposure or
                                                   intended, and that there could not be
 and/or respirators in the manner they were

 subsequent consequences.
                                                                  monitor work practices to assure that
          11.     The employer was also required to
                                                                                              loyer would
                                                    d and maintained. Once again, the emp
 appropriate equipment was supplied, use
                                                                                                   select the
                                                       the respirator manufacturer to help him
 necessarily have to rely, at least in part, on
                                                                                                  were used
                                                      provide instructions to assure that they
 appropriate masks and/or respirators, and
                                                                                              or respirators,
                                                    epresentations regarding its masks and/
 properly, The Respirator Defendant's misr
                                                                                            ors.
                                                 and the users ofthe masks and/or respirat
  as set forth above, defrauded employers
                                                                                                         ers.
                   Fina lly, the emp  loy er was   requ ired to periodically medically evaluate the work
           12.
                                                                                                        owing
                 the emp loy  er reli ed on the  assu ranc es ofthe Respirator Defendant that, by foll
  However,    if
                                                                                                        loyer
            fact urer 's  rec omm end  ati ons , the  emp loyee will not be over-exposed, the emp
  the manu
                                                                                                frequency of
           be less like ly to hav e the  emp loy  ee medically evaluated or would reduce the
   would

   these evaluations.
                                                                                                             ,
                                                             ic, the insulation and commercial industry
            13.    The information distributed to the publ
                                                                        ained material
                                   ON by the Respirator Defendant, cont
   and to Plaintiff WILLIAM ANDERT




                                                     -22-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 24 of 40 PageID: 87


                                                                                ations and
                                         lose material facts. Such misrepresent
misrepresentations and/or failed to disc

concealnient include, but are not limited to:
                                                                      irators offered protection
               a.         Falsely claiming that its masks and/or resp
                                                                           stos dusts;
                          against the inhalation of dusts, including asbe
                                                                     ks and/or respirators can provide
                b.        Falsely claiming that one-size-fits-all mas
                                                                         s;
                          protection against asbestos dusts for all user
                                                                  respirators provided a dust-tight
                c.        Falsely claiming that said masks and/or

                          seal;
                                                             NIOSH approval of said masks
                d.        Falsely claiming that the MSHA and
                                                                        ity and safety;
                          and/or respirators guaranteed end user util
                                                                   respirators passed NIOSH fit
                e.         Falsely claiming that said masks and/or
                                                                    r evaluated the fit ofthe masks
                           checks despite knowledge that NIOSH neve

                           and/or respirators;
                                                                     respirators had passed government
                 f.        Falsely claiming that said masks and/or
                                                                  never eval      uated the effectiveness,
                           fit tests despite knowledge that NIOSH
                                                                      or fit testing procedures as a
                           reliability and safety of the fit checking

                           condition of approval;
                                                                   respirators had 99% efficiency
                    g.     Falsely claiming that said masks and/or
                                                                     of 0.4-0.6 microns;
                            against particles with a mean diameter
                                                                        irators were high-efficiency;
                    h.      Falsely claiming that said masks and/or resp
                                                                        respirators were designed and
                     i.     Falsely claiming that said masks and/or
                                                                        sure areas;
                            appropriate for use in high asbestos expo




                                                     -23-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 25 of 40 PageID: 88


                                                                                  pneumoconiosis
                j.       Falsely claiming that said masks and/or respirators stop
                                                                                for use in thick
                          and fibrosis dusts from ever reaching the lungs, were
                                                                               ion jobs, and were
                          choking dusts, could be used in high dust concentrat
                                                                                      r's lungs;
                          efficient enough to filter out everything harmful to a worke
                                                                                    be used around
                k.        Falsely claiming that said masks and/or respirators could

                          any level of asbestos;
                                                                             providing respiratory
                1.        Falsely promoting said masks and/or respirators as
                                                                                 roducing dusts, toxic
                          protection against all dust concentrations, fibrosis-p

                          dusts and mists;
                                                                                 s with respect to
                 m.       Concealing limitations of said masks and/or respirator

                          asbestos dusts;
                                                                              rature and other
                 n.        Concealing filter degradation from humidity, tempe

                           environmental conditions; and
                                                                                 er knowledge and
                 o.        Concealing test results which would have led to great
                                                                                      with respect to the
                           awareness on the part of the mask and/or respirator user

                           masks' and/or respirators' limitations.
                                                             statements, information and
         14.         The Respirator Defendant knew that such
                                                   , and in light of the true facts which were
  representations were false, in and of themselves

  concealed or failed to be disclosed.
                                                                     Defendant in making these
          15.        It was the purpose and intent of the Respirator
                                                         facts, to deceive and defraud the public,
  representations, and in failing to disclose the true
                                                           confidence ofthe public, to falsely ensure
  including Plaintiff and Plaintiffs employer, to gain the




                                                    -24-
  2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 26 of 40 PageID: 89


                                                                                    public to
                                            ks and/or respirators and to induce the
the quality and fitness for use of said mas
                                            ors and   remain brand-loyal.
purchase and use said masks and/or respirat
                                                                                                  false
                Plai ntif f and Plai ntif f's emp loy er  actually and reasonably relied upon the
       16.
                                                                                             ndant, and
         ts, as well  as the  over all frau dule nt mes sage conveyed by the Respirator Defe
statemen
                                                                                                   the
            n the  omis sion of mate rial fact s, and  was thereby induced to purchase and use
relied upo
                                                                                            ntiff from
      rato r Defe ndan t's mas ks and/ or  resp irators, which in fact did not protect Plai
Respi

 asbestos exposure.
                                                       ant fraudulently misrepresented and
        17.    At the time that the Respirator Defend
                                                                                facts about
                                            M ANDERTON did not know the true
 concealed material facts, Plaintiff WILLIA
                                                                                 Respirator
                                          e misrepresented and concealed by the
 said masks and/or respirators which wer

 Defendant.
                                                                  or Defendant's misconduct, Plaintiff
         18.    As a proximate result of the Respirat
                                                                                             ting cancer
                                                thelioma; he endured rounds of debilita
 WILLIAM ANDERTON developed meso
                                                                                             al anguish,
                                                 rienced physical pain and suffering, ment
 treatments and medical procedures; he expe

                ress , loss of   enj oym ent  of  life, disa bili ties, and loss of bodily functions; he
 emotional dist
                                                                                                 with the
               cal expe  nses ; and  he suff ered fro  m any and all other damages associated
 incurred medi
                                                his cancer.
  diagnosis, treatment, and medical course of
                                                                                                     or in
                                           gment           against Defendants, jointly, severally,
          WHEREFORE, Plaintiffs demand jud
                                                                                        ent interest,
          rnative, for com pen sat ory dam age s, punitive damages, pre- and post-judgm
  the alte

  and costs of suit as provided by law.




                                                    -25-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 27 of 40 PageID: 90


                                     NINTH COUNT
                                                    -FAILURE TO WARN
              NEGLIGENCE AND STRICT LIABILITY
                                             a/k/a MINNESOTA MINING &
            (Respirator Defendant 3M COMPANY
                           MANUFACTURING COMPANY only)
                                                                    as set forth above, and repeat them
           1.        Plaintiffs reiterate the facts and contentions

 herein.
                                                                or Defendant knew or should have
           2.   That all times material hereto, the Respirat
                                                                                           including
     wn of the harm ful effe cts of expo sure to asbestos dust and fibers to human health,
 kno

 the health of Plaintiff WILLIAM ANDERTON.
                                                          or Defendant had a duty to exercise
           3.  At all times herein relevant, the Respirat
                                                                                           rs
                                                Plaintiff WILLIAM ANDERTON and othe
 reasonable care and caution for the safety of
                                             ucts.
 working with and around the Defendants' Prod
                                                                 duty to provide adequate warnings of
           4.         Moreover, the Respirator Defendant had a
                                                                                                     of said
                                                     and/or respirators, including the limitations
  all latent dangers of use of Defendant's masks
                                                                                                 s.
                                                    inability to protect users from asbestos dust
  masks and/or respirators with respect to their
                                                          and marketed masks and/or respirators
            5.  The Respirator Defendant manufactured
                                                                                           irators
                                                 ributed claiming said masks and/or resp
  which the Respirator Defendant sold and dist
                                                                                       dusts.
                                            breathing, inhaling and absorbing asbestos
  would protect workers from the dangers of
                                                             , supplied or otherwise put into the
         6.      The Defendants negligently produced, sold

  stream of coimnerce Defendants' Products.
                                                                   Respirator Defendant's masks and/or
            7.         Plaintiff WILLIAM ANDERTON used the
                                                     intended.
   respirators in the manner in which they were
                                                                know that his use of the Respirator
                8.Plaintiff WILLIAM ANDERTON did not
                                                                                             ld not
       enda nt's mas ks and/ or resp irat ors duri ng his work with Defendants' Products wou
   Def

   protect him from airborne asbestos dust.

                                                       -26-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 28 of 40 PageID: 91


                                                              esented that its masks and/or
        9.     In fact, the Respirator Defendant falsely repr
                                                     nst the inhalation of asbestos dusts.
respirators were safe and provided protection agai
                                                                    known that its masks and/or
        10.     The Respirator Defendant knew or should have
                                                       stos fibers and their toxic, poisonous, and
 respirators were not adequate protection against asbe
                                                      tiff   WILLIAM ANDERTON.
 highly deleterious effect upon persons such as Plain
                                                               onably should have kno         wn that
         11.    Although the Respirator Defendant knew or reas
                                                          ect users from asbestos dusts and posed a
 its masks and/or respirators were inadequate to prot
                                                       irator Defendant was negligent in that it failed
 highly harmful threat to Plaintiff's health, the Resp
                                                   ty of Plaintiff WILLIAM       ANDERTON in one
 to exercise ordinary care and caution for the safe

 or more ofthe following respects:
                                                                    to persons using its masks
                 a.      Failed to provide any or adequate warnings
                                                                        nd Defendants' Products
                         and/or respirators while working with and arou

                         and their airborne dusts;
                                                                   M ANDERTON of the
                 b.      Failed to advise or warn Plaintiff WILLIA
                                                                            s and/or respirators;
                         inadequacies and limitations inherent in its mask
                                                                        concerning the methods of
                 c.      Failed to provide any or adequate instructions
                                                                          specific instructions on how
                         using said masks and/or respirators, including
                                                                         rators and the limitations of
                         to fit test and fit check the masks and/or respi
                                                                             nst asbestos;
                         the masks and/or respirators as a protection agai
                                                                   s and/or respirators or their
                  d.      Failed to place any warnings on the mask
                                                                  ations and inadequacies in
                          containers regarding the product's limit
                                                                          rption of harmful asbestos
                          protecting users from the inhalation and/or abso

                          dusts;



                                                     -27-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 29 of 40 PageID: 92


                                                                   or respirators with respect to
                e.    Failed to conduct tests on the masks and/
                                                                  of the masks and/or respirators
                      asbestos dusts to determine the limitations

                      for users;
                                                             and/or respirators that failed to
                f.     Designed, manufactured and sold masks
                                                                     other dusts.
                       adequately protect users from asbestos and
                                                                   dge to protect himself from
                g.     Failed to provide Plaintiff with the knowle
                                                                    Products;
                       being harmed by exposure to Defendants'
                                                              or to exercise reasonable care to
                h.     Failed to take reasonable precautions
                                                                , including fit check, fit test and
                       publish, adopt and enforce a safety plan
                                                                      ors.
                        efficiency tests for its masks and/or respirat
                                                                Respirator Defendant's masks and/or
         12.     The lack of adequate warnings on the
                                                                                             erous.
                                                the products defective and unreasonably dang
 respirators or on their containers rendered
                                                                                                  their
                  Plai ntif f WIL LIA  M AND   ERT   ON  was exposed to Defendants' Products and
         13.
                                                                                                    the
                s beca  use   of the inad equa cy, defe ct, and unreasonably dangerous nature of
 airborne dust
                                               ors.
  Respirator Defendant's masks and/or respirat
                                                             or Defendant's misconduct, Plaintiff
          14.     As a proximate result of the Respirat
                                                                                            h above.
     LLI  AM  AND   ERT  ON dev elo ped mes oth elioma and suffered all damages as set fort
  WI
                                                                                                 or in
                                                      nt against Defendants, jointly, severally,
          WHEREFORE, Plaintiffs demand judgme
                                                                                         ent interest,
                                              s, punitive damages, pre- and post-judgm
  the alternative, for compensatory damage

  and costs of suit as provided by law.




                                                   -28-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 30 of 40 PageID: 93




                                     TENTH COUNT
                                                           DESIGN
                   STRICT PRODUCT LIABILITY- DEFECTIVE
                                                       NESOTA MINING &
            (Respirator Defendant 3M COMPANY a/k/a MIN
                            MANUFACTURING COMPANY only)
                                                                       forth above, and repeat them
           1.    Plaintiffs reiterate the facts and contentions as set

 herein.
                                                                ged in the business activities
           2. The Respirator Defendant, while regularly enga
                                                         market and distribute its masks and/or
 aforementioned, did design, develop, manufacture, sell,
                                                  employer and used by Plaintiff WILLIAM
 respirators, which were purchased by Plaintiff's

 ANDERTON.
                                                                   masks and/or respirators on the
           3.    The Respirator Defendant placed its inadequate
                                                    used without inspe       ction for defects.
 market and knew or should have known they would be
                                                                      s were expected to reach and
           4.    The Respirator Defendant's masks and/or respirator
                                                      WILLIAM ANDERTON, without substantial
 did reach the usual consumers, including Plaintiff
                                                   ned, produced, manufactured, sold, distr       ibuted
  change in the condition in which they were desig

  and marketed by the Respirator Defendant.
                                                                        manufacture, sell, market and
            5.    The Respirator Defendant failed to design, develop,
                                                         er as to render them safe for their intended
  distribute its masks and/or respirators in such a mann
                                                    which the Respirator Defendant marketed these
  and foreseeable uses by companies and users to
                                                  the Respirator Defendant:
  products. By way of example and not limitation,
                                                                     test its masks and/or
                          Failed to design, develop, manufacture and
                                                                         safe for   their intended and
                          respirators in such a manner as to render them
                                                                          t knew or should have
                          foreseeable users, when the Respirator Defendan
                                                                         purpose of its masks
                          known that the foreseeable use of and intended


                                                  -29-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 31 of 40 PageID: 94


                                                             specifically Plaintiff WILLIAM
                          and/or respirators was by persons,
                                                              und Defendants' Products;
                          ANDERTON,who worked with and aro
                                                                 respirators as sufficient respiratory
                b.        Marketed and sold said masks and/or
                                                                 e the same was in an unreasonably
                          protection against asbestos dusts whil
                                                                   presenting a hazardous risk to
                          dangerous and defective condition,

                          Plaintiff's well-being;
                                                                      defective masks and/or respirators
                c.        Failed to recall or attempt to repair the
                                                                      had been aware of the propensity
                          when the Respirator Defendant was and

                           of said products to injure Plaintiff;
                                                                                          the
                                                  endant's masks and/or respirators left
         6.    Moreover, when the Respirator Def
                                                                            and/or respirators
                                       were placed on the market, the masks
 Respirator Defendant's possession and

  were defective in that:
                                                                  ably foreseeable manner, the masks
                 a.         When used in the intended or reason
                                                                   safe for their intended use;
                            and/or respirators were not reasonably
                                                                  ably foreseeable manner, the masks
                   b.       When used in the intended or reason
                                                                 as safely as would be expected by an
                            and/or respirators failed to perform

                            ordinary user or consumer;
                                                                ably foreseeable manner, the masks
                     c.     When used in the intended or reason
                                                                harm beyond that which would be
                            and/or respirators caused a risk of
                                                                        sumer.
                            contemplated by the ordinary user or con
                                                                                                    a
                                                            its masks and/or respirators were in
           7.     The Respirator Defendant knew that
                                                                                   their marketed and
                                            stos dusts and not reasonably safe for
   defective condition with respect to asbe

   intended use.


                                                       -30-
    2786569.9
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 32 of 40 PageID: 95


                                                              or Defendant voluntarily designed,
        8.     With this knowledge, the Respirat
                                                                                             use by the
       ctur ed and dist ribu ted its mas ks and/ or respirators in a defective condition for
manufa
                                                   M ANDERTON.
public and,in particular, by Plaintiff WILLIA
                                                       ng the Respirator Defendant's defective
        9.     As a direct and proximate result of usi
                                                                                     intended,
                                              ose for which they were designed and
 masks and/or respirators for the general purp
                                                                                othelioma and
                                        overexposed to asbestos, contracted mes
 Plaintiff WILLIAM ANDERTON was
                                                 and attendant complications.
 suffered from other various diverse injuries
                                                    strictly liable to Plaintiff WILLIAM
          Accordingly, the Respirator Defendant is
         10.
                                                                            ting, supplying
                                   manufacture, and/or marketing, distribu
 ANDERTON for defective design and

 and selling a defective product.
                                                                                                    Plaintiff
                  As   a pro xim  ate    resu lt  of  the  Respirator Defendant's misconduct,
         11.

                      RT  ON  dev  elo ped  mes  oth eli oma  and suffered all damages as set forth above.
  WILLIAM AN      DE
                                                                                                           in
                  EFO  RE,  Plai ntif fs  dem  and jud  gme  nt against Defendants, jointly, severally, or
          WHER
                                                                                                     interest,
               ive, for com pen sat ory    dam age s,  puni tive damages, pre- and post-judgment
  the alternat

  and costs of suit as provided by law.
                                     ELEVENTH COUNT
                                                           TY
                             BREACH OF EXPRESS WARRAN
                                              Y aik/a MINN ES OTA MINING &
              (Respirator Defendant 3M COMPAN                y)
                             MANUFACTURING COMPANY onl
                                                                                                          m
                        ntif fs reit erat e the fact s and contentions as set forth above, and repeat the
             1.    Plai

   herein.
                                                           represented its masks        and/or respirators to
             2.     The Respirator Defendant affirmatively
                                            asbestos dusts in its      advertising, promotional and safety
   be safe and effective protection against
                                                                                        f WILLIAM
              and info rmat ion diss emin ated to employers and end-users like Plaintif
   materials,

   ANDERTON.

                                                       -31-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 33 of 40 PageID: 96


                                                            eted said masks and/or respirators
        3.    The Respirator Defendant promoted and mark
                                                 stos dusts when the purported benefits were
as providing respiratory protection against asbe

unfoiin ded.
                                                                       ty materials and representations
        4.        The Respirator Defendant's promotional and safe
                                                     , which became part ofthe basis of the bargain
 constitute affirmations, promises and descriptions
                                                                                      the
                                           masks and/or respirators should confirm to
 and created an express warranty that said
                                                 .
 Respirator Defendant's affirmations or promises
                                                                      ON and Plaintiff's employer paid
        5.        At the time that Plaintiff WILLIAM ANDERT
                                                                                             true
                                                 or Defendant's express warranties were not
 for said masks and/or respirators, the Respirat
                                                                                              not
                                                  ide protection against asbestos dusts, were
 and said masks and/or respirators did not prov
                                                                                              and
                                                 fit for use around asbestos as advertising
 safe, and were not reasonably suitable and

 represented by the Respirator Defendant.
                                                              misrepresentatio    ns caused Plaintiff to
         6.        The foregoing statements, descriptions and
                                                 employer    purchased said masks and/or respirators
  suffer ascertainable losses in that he and his
                                                                                                 as they
                                                 and benefits of said masks and/or respirators
  without knowing the true and complete risks
                                                  lation, ingestion and absorption of asbestos dusts.
  relate to providing protection against the inha
                                                                not have used said masks and/or
          7.     Plaintiff WILLIAM ANDERTON would

           ors had Plai ntif f kno wn the true and comp lete risks inherent with said masks and/or
  respirat

  respirators.
                                                                     ndant's breach of express warranty,
             8.    As a proximate result of the Respirator Defe
                                                                                                           h
                                      d meso            thelioma and suffered all damages as set fort
  Plaintiff WILLIAM ANDERTON develope

   above.




                                                    -32-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 34 of 40 PageID: 97


                                                         against Defendants, jointly, severally, or in
        WHEREFORE, Plaintiffs demand judgment
                                                                                                  rest,
         rnat ive, for comp ensa tory dama ges, puni tive damages, pre- and post-judgment inte
the alte

and costs of suit as provided by law.
                                   TWELFTH COUNT
                           BREACH OF IMPLIED WARRANTY
                                             a/k/a MINNESOTA MINING &
            (Respirator Defendant 3M COMPANY
                           MANUFACTURING COMPANY only)
                                                                as set forth above, and repeat them
           1.    Plaintiffs reiterate the facts and contentions

 herein.
                                                                    irator Defendant marketed, tested,
           2.      At all relevant times herein, the Resp
                                                                                                         ic at
             red,  prom oted   , dist ribu ted and sold its masks and/or respirators for use by the publ
 manuf   actu
                                                                                                     uses for
      e, incl udin g Plai ntif f WIL  LIA   M  AND  ERT  ON. The Respirator Defendant knew the
 larg
                                                                                                     to be of
                                                       nded and impliedly warranted said products
 which its masks and/or respirators were inte
                                                    the Respirator Defendant marketed.
 merchantable quality, safe and fit for the uses
                                                            tiff's employer reasonably relied on
           3.    Plaintiff WILLIAM ANDERTON and Plain
                                                                                         in using
                                                ndant, and as such, the implied warranty
  the skill and judgment of the Respirator Defe
                                                  with or around asbestos dusts.
  the masks and/or respirators when working
                                                                ks and/or respirators were not of
            4.  Contrary to the implied warranty, said mas
                                                                                          rendered
                                                intended use around asbestos dusts, which
  merchantable quality or safe or fit for their
                                                                                            ch they
                                                dangerous and unfit for the purpose for whi
  the masks and/or respirators unreasonably

  were intended to be used.
                                                                     ndant's breach of implied warranty,
            5.     As a proximate result of the Respirator Defe
                                      d mesothel                ioma and suffered all damages as set forth
  Plaintiff WILLIAM ANDERTON develope

   above.




                                                      -33-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 35 of 40 PageID: 98


                                            nt against Defendants,          jointly, severally, or in
        WHEREFORE, Plaintiffs demand judgme
                                                                                              rest,
                 for com pen satory dam age s, puni tive damages, pre- and post-judgment inte
the alternative,

 and costs of suit as provided by law.
                                  THIRTEENTH COUNT
                                              AND GROSS NEGLIGENCE
             FRAUDULENT CONDUCT MALICE
                                             a/k/a MINNESOTA MINING &
            (Respirator Defendant 3M COMPANY             y)
                           MANUFACTURING COMPANY onl
                                                                                                   m
                                                            ons as set forth above, and repeat the
           1.   Plaintiffs reiterate the facts and contenti

 herein.
                                                                                        ce, fraud
               The   Resp irat or Def end ant had a duty to refrain from gross negligen
        2.
                                                                                ERTON.
                                             would harm Plaintiff WILLIAM AND
 and/or malicious acts or omissions which
                                                    one or more of the following acts or
           3.    The Respirator Defendant committed
                                             duct, malice and gross negligence:
  omissions amounting to fraudulent miscon
                                                                    the safe   ty of Plaintiff WILLIAM
                 a       Intentionally or with gross negligence for
                                                         distributed mas           ks and/or respirators
                         ANDERTON manufactured, sold and
                                                                asbestos dusts, even though it was
                         inadequate to protect against airborne
                                                                should have been anticipated that
                         completely foreseeable and could or
                                                                the masks and/or respirators while
                         persons such as Plaintiff would wear
                                                                  dusts;
                         working with or around airborne asbestos
                                                                      the safety of Plaintiff WILLIAM
                  b.     Intentionally or with gross negligence for
                                                               , marketed, sold and distributed
                          ANDERTON designed, manufactured
                                                                 ch were 'unreasonably dangerous
                          defective masks and/or respirators whi
                                                                      was marketed and intended to be
                          when used in the manner for which they

                          used;




                                                   -34-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 36 of 40 PageID: 99


                                                                          safety of Plaintiff WILLIAM
               C.        Intentionally or with gross negligence for the
                                                                  te warnings            to persons using
                         ANDERTON failed to provide any or adequa
                                                                    m to sufficiently protect against
                         its masks and/or respirators believing the
                                                                          stos fibers;
                         the inhalation, ingestion or absorption of asbe
                                                                      the safety ofPlaintiff WILLIAM
               d.        Intentionally or with gross negligence for
                                                                      quate instructions concerning
                         ANDERTON failed to provide any or ade
                                                                     ks and/or respirators to protect
                         the limitations and inadequacies of its mas
                                                                     instructions on how to avoid
                         against asbestos dust, including specific
                                                                  e working with or around airborne
                         using said masks and/or respirators whil

                          asbestos dust;
                                                                       the safety ofPlaintiff WILLIAM
                e.        Intentionally or with gross negligence for
                                                              to determine the limitations and
                          ANDERTON failed to conduct tests
                                                                irators in protecting against the
                          inadequacies of its masks and/or resp
                                                                        stos dusts in order to determine
                          inhalation, ingestion and absorption of asbe
                                                               Plaintiff might be exposed while
                          the hazards to which persons such as
                                                                        ucts;
                           working with and around Defendants' Prod
                                                                        the safety of Plaintiff WILLIAM
                    f,     Intentionally or with gross negligence for
                                                                    label, warn, package, market or
                           ANDERTON failed to adequately
                                                                      a reasonable manner which would
                           distribute its masks and/or respirators in
                                                                        asbestos dust fibers through the
                           minimize or eliminate the penetration of
                                                                        to the exposure of Plaintiff and
                           masks and/or respirators, thereby adding

                            others similarly situated; and




                                                     -35-
   2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 37 of 40 PageID: 100


                                                                    the safety ofPlaintiff WILLIAM
                g.     Intentionally or with gross negligence for
                                                                s to remedy the above failures
                       ANDERTON failed to take adequate step
                                                                   to recall the masks and/or
                       including, but not limited to: (1) failure
                                                                  uct research to determine the
                       respirators; (2) ongoing failure to cond
                                                                    bilities and efficiency; and (3)
                       masks' and/or respirators' limitations, capa
                                                               cies and shortcomings of the
                       failure to promptly remedy the inadequa
                                                                     end user of same.
                        masks and/or respirators to or to warn the
                                                           or more of the foregoing actions and/or
         4.      As a direct and proximate result of one
                                                                                      osed to
                                              ntiff WILLIAM ANDERTON was exp
  omissions of the Respirator Defendant, Plai
                                                                                  ribed herein
                                            suffered injuries and damages as desc
  asbestos, contracted mesothelioma and has
                                                                                       irators,
                                              Respirator Defendant's masks and/or resp
  despite his continued and proper use of the
                                               ntiff against asbestos dust exposure.
  which Defendant claimed would protect Plai
                                                           as stated herein, constitute a flagrant
          5.     The Respirator Defendant's actions,
                                                                                     the Respirator
                                              ntiff and by engaging in such actions,
  disregard for the rights and safety of Plai
                                                                                        ness and/or
                                               fraud, recklessness, willfulness, wanton
  Defendant acted with gross negligence,

                       be held liab le in puni tive and exe mplary damages to Plaintiff WILLIAM
  malice and should

   ANDERTON.
                                               nt against Defendants, join        tly, severally, or in
           WHEREFORE, Plaintiffs demand judgme
                                                                                              interest,
                ive, for com pen sat ory dam age s, puni tive damages, pre- and post-judgment
   the alternat

   and costs of suit as provided by law.




                                                   -36-
    2786569,1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 38 of 40 PageID: 101


                                     FOURTEENTH COUNT

                                                       prior allegations ofthis       Complaint.
         1.     Plaintiff MARGIE' ANDERTON repeats the
                                                      se of Plaintiff WILLIAM
         2.     Plaintiff MARGIE ANDERTON is the spou

 ANDERTON.
                                                        ective spouse, Plaintiff MARGIE
         3.As consequence of the injuries to her resp
                                           companionship, services, society and support.
 ANDERTON has suffered loss of consortium,
                                                        against Defendants jointly, severally, and/or
         WHEREFORE, Plaintiffs demand judgment
                                                                                                d
                                                  ensatory and punitive, as may be permitte
 in the alternative for such damages, both comp
                                                                                              est
                                               ey, together with pre- and post-judgment inter
 pursuant to the laws of the State of New Jers

  thereon, costs of suit and attorney fees.
                                                    all allegations set forth in the Standard
        Plaintiffs hereby incorporate by reference
                                               the Asbestos Manual. A copy of the Asbestos
  Complaint, as amended, which is contained in
                                                                                           ty
                                               t can be obtained from the Middlesex Coun
  Manual which contains the Standard Complain
                                               website:
  Mass Tort Clerk or by visiting the following



                                            assets/m  cl/asbestos/asbestos amended std complaint.p
  http://www.judiciary.state.ri.us/attomey/

   df




                                                  -37-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 39 of 40 PageID: 102


                                DEMAND FOR TRIAL BY JURY

        Plaintiffs demand a trial by jury on all issues.


                                                   RROGATOR                         IES
                        DEMAND FOR ANSWERS TO INTE
                                                                                                    nd at
                                                        l Order, Section VLB. which can be fou
        Pursuant to the Asbestos Litigation Genera
                                                                                              ntiff hereby
       //ww w.njcour ts.gov/ atto rney s/as sets /mcl/asbestos/orders/generalorderl.pdf, Plai
 http:
                                                                                              ii prescribed
     and  that the abo  ve listed  Def  end ant s answer Standard Interrogatories in the foti
 dem
                                                                                          A copy of the
     the  Cou rt and   with in the  tim  e  pro vided by the above referenced Order.
 by
                                                                                            ined from the
                                                   the Asbestos Manual and may be obta
 Standard Interrogatories are contained in

  Clerk or by visiting the following website:
                                                                                                50306.pdf
                                                      s/assets/mcl/asbestos/asbestosmanii210
          http://www.judiciary.state.nj.us/attorney


                                                        SEL
                               DESIGNATION OF TRIAL COUN
                                                                                                  gnated
                                                        . and Leah Kagan, Esq. are hereby desi
          Pursuant to Rule 4:25-4, Robert Lytle, Esq

  as trial counsel in this matter.




                                                      -38-
    2786569.1
Case 3:18-cv-14949-MAS-LHG Document 2-1 Filed 10/12/18 Page 40 of 40 PageID: 103


                                        CERTIFICATION

                                              the within matter    in controversy is not the subject
        I hereby certify that to my knowledge
                                                                                                     er
                                        rt or of a pending arbitration proceeding, and that no oth
 of any other action pending in any cou
                                                                                                kers'
                       pro cee din g is con tem pla ted wit  h the exception of a possible wor
 action or arbitration
                                                                                               ned in
                       I hav e no kno wle dge  at this tim e of any non-party who should be joi
 compensation claim.

 this action.


                                                                    EIN & BLADER,P.C.
                                SZAFERMAN LAKIND BLUMST


                                By:
                                      Robert Lytle
                                      New Jersey Bar No. 046331990
                                       101 Grovers Mill Road, Suite 200
                                      Lawrence Township, NJ 08648
                                      (609)275-0400


                                         And
                                                                        ,P.C.
                                 SIMON GREENSTONE PANATIER


                                 By:             4
                                         sep Mandia
                                                            -
                                                      4:44fr•

                                       New Jersey Bar No.016652008
                                       Leah Kagan
                                       New Jersey Bar No. 013602009
                                       750 Third Avenue, Suite 976
                                        New York, New York 10017
                                       (212)572-0774

   Dated: October 2,2018




                                                    -39-
    2786569.1
